Duffel, J.
The plaintiff sues for eighteen hundred dollars, amount of his wages for the year 1858, and obtained judgment accordingly, on the finding of a jury. The defendant, after an unsuccessful attempt to obtain a new trial, appealed.
The facts of the case are briefly as follows : The plaintiff acted as the overseer of the defendant in 1857, at a salary of fourteen hundred dollars, with certain specified immunities; the defendant, however, reserving to herself the privilege of dis*112charging the plaintiff, at any time, on paying to him his time of service, at the rate of fourteen hundred dollars per annum. The defendant agreed, in August, 1857, to retain the services of the plaintiff for the year 1858, at the rate of eighteen hundred dollars, but discharged him in November, 1857, or in the early part of December, 1857. The plaintiff offered, on the 1st of January, 1858, to enter into the service of the defendant, and was refused.
The view which we have taken of this case, renders it unnecessary to express any opinion on the bills of exceptions taken on the trial below.
The article 2720 of the Civil Code does not apply to a case of this kind, for as the plaintiff had not entered into the discharge of his duties under the alleged contract, it cannot, properly, be said that he was, according to the terms of the C. C., Art. 2719, sent away by the proprietor. Vide Opinion Book, Trefethen et al. v. Lock et al.
The action, if any, could only be one in damages for a breach of contract. C. 0.1920-1924; Taylor v. Paterson, 9 An. 251. And as the evidence does not establish any damage, but, on the contrary, shows that the plaintiff obtained employment, as overseer, on another plantation for the year 1858, we can award none.
It is therefore, ordered, adjudged and decreed, that the judgment of the court below be avoided and reversed, and that the claim of the plaintiff be rejected, with costs.